Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the control circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the control circuit" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al (NPL, Ref U on form 892) in view of Tajima (2003/0180045) and Lelarge et al (EP 3280011).
 In regard to claims 1 and 12, Driessen et al teach an optical system (figure 4) comprising: an optical fiber (fiber to the far right); a first and second optical modules (although only one module is shown, a similar module is at the other end of the fiber in order to send and receive signals) coupled to opposing ends of the optical fiber, wherein the first optical module is configured to transmit optical signals across the optical fiber in a first direction and the second optical module is configured to transmit optical signals across the optical fiber in a second direction opposite the first direction, and wherein each of the first and second optical modules comprises: an optical source configured to emit light having different wavelengths (super luminescent LED); a waveguide configured to couple the emitted light from the optical source to the optical fiber (see the last sentence under the “Single chip transceiver” section). In regard to claim 1, Driessen teach a first set of ring resonators coupled to the waveguide (the rings shown closest to the luminescent LED, they select a wavelength according to the disclosure – they are coupled to the waveguide by the lines between the first set of passive micro rings to the second set of passive rings labeled as wavelength mux), each ring resonator of the first set of ring resonators corresponding to a different wavelength of the emitted light from the optical source, and wherein each ring resonator is configured to be tuned to a single wavelength of the emitted light different from the other ring resonators of the first set of ring resonators (see the rings connected the waveguide from the luminescent LED and description of these rings). 
Although Driessen et al do not specifically teach that the respective channel spacing of the emitted light from the optical sources of the first and second optical modules are offset from each other such that the respective wavelengths of the emitted light from the optical sources do not overlap, it is well known that wavelengths transmitted from each module are offset from each other and do not overlap in order to avoid noise and crosstalk. When sending signals in different directions, it is well 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use nonoverlapping offset wavelengths to avoid crosstalk and noise that would occur if signals of the same wavelength were used in opposite directions in the system of Driessen et al and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Although Driessen et al do not specifically teach first and second optical couplers, the first optical coupler configured to couple the emitted light from optical source to the waveguide and the second optical coupler configured to couple the emitted light from the waveguide to the optical fiber after the emitted light has passed through the first set of ring resonators, see figures 1 and 5 of Lelarge et al. They teach a multiwavelength comb laser (1, mll) which is inherently coupled to the waveguide (waveguide shown connected to the rings) and has a first set of ring resonators (3) shown connected to the waveguide which provides a transmitter similar to the transmitter portion of Driessen et al. In regard to the coupling, it is inherent that there is a coupling from the laser (1) to element 23 and that there SOA couples to a fiber, such as the one taught by Driessen et al. Further, Driessen et al teach the light source coupled to the transmission portion and that the transceiver is coupled to a fiber. Lelarge also teaches that his device can be used in a transceiver (paragraph 41).
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use the transmitter portion of Lelarge et al as the transmitter portion of Driessen et al since they are known equivalents in the prior art and one of ordinary skill could have KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In regard to claims 2 and 13, Lelarge teaches a mode locked laser (MLL, 1) which produces a comb of channels (paragraph 3). With regard to “on-chip” or “off-chip”, see the section of Driessen et al labeled “single chip transceiver”. Thus Driessen et al reads on the terminology “on-chip” or “off-chip”. Further, Lelarge reads on “off-chip”. 
In regard to claims 7 and 14, Lalage teaches a first set of ring modulators (3 four ring resonators modulators, paragraph 3).
In regard to claim 8, see claim 4 of Lalage. 
In regard to claims 9 and 18, the signals are transmitted simultaneously. Both Driessen et al and Lalage et al do not send signals at different time frames. 

Claim 3-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al (NPL, Ref U) in view of Tajima (2003/0180045) and Lelarge et al (EP 3280011) as applied to claim 1 above, and further in view of Lam et al (2013/0039656). 
In regard to claims 3 and 15, although Driessen et al do not teach specifics about how he avoids noise in his bidirectional system, Lam et al teach that it is well known to use interleaving (paragraph 44) using half channel spacing (shown in figure 5F and discussed in paragraph 44). They teach that it is well known that channels (W3 and W4) in opposite directions have half channel spacing. 
In regard to claims 4 and 16, Lam et al teach that it is well known to use channel spacing of 50GHz (paragraph 25) between upstream and downstream wavelengths. In regard to claims 5 and 17, if the channel spacing in each direction is 50GHz, this would be identical. Although Lam et al teach more than one level of interleaving, it would have been obvious to interleave a smaller number of 
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use half channel spacing for the purpose of avoiding noise caused by overlapping wavelengths in a bidirectional fiber and providing a simple way to separate the channels to the receiving and transmitting side in the system of Driessen et a, since Lam et al teach that it is well known in a similar bidirectional system to utilize channel spacing in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al (NPL, Ref U) in view of Tajima (2003/0180045) and Lelarge et al (EP 3280011) as applied to claim 1 above, and further in view of Huang et al ( 2019/0215089).
Driessen et al teach that the receiver portion has a plurality of photodetectors (figure 4, photodiodes) and a second set of ring resonators (rings connected to the photodiodes) coupled to the waveguide (waveguide connected between fiber and the splitter that is connected to a second set of rings that are connected to the photodiodes) the figure shows one of two modules that obviously communicate with each other. wherein the second set of ring resonators of the first optical module is configured to receive emitted light from the second optical module and the second set of ring resonators of the second optical module is configured to receive emitted light from the first optical module, and wherein each ring resonator is configured to be tuned to a single wavelength of the emitted light different from the other ring resonators of the second set of ring resonators (as discussed above, the two modules transmit and receive from each other).

Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to arrange the transmitting rings and the receiving rings on a single waveguide within a transceiver to have fewer components and to make the transceiver smaller which is connected to a bidirectional fiber in the system of Driessen et a, since Huang et al teach that it is well known in a similar bidirectional system to utilize a group of transmitter microrings and receiving microrings connected to the same waveguide in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al (NPL, Ref U) in view of Tajima (2003/0180045) and Lelarge et al (EP 3280011) as applied to claim 1 above, and further in view of Mirov et al (2003/0072340).
Although Driessen et al do not teach specifics about a control circuit coupled to at least one of the first or second optical modules, the control circuit having a controller to tune at least one of the first or second optical sources such that the channel spacing of the emitted light from the optical sources of the first and second optical modules are offset from each other, see paragraph 13 of Mirov et al. they teach that it is well known to control a laser wavelengths to ensure proper spacing.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Driessen et al (NPL, Ref U) in view of Tajima (2003/0180045) and Lelarge et al (EP 3280011) as applied to claim 1 above, and further in view of Morkel et al (2018/0212704).
Although Driessen et al do not teach specifics about a control circuit coupled to the control circuit in a closed-loop manner, see paragraph 44 of Morkel et al. They teach that it is well known to use closed loop feedback to optimize the channel spacing.
Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention would have found it obvious to use closed loop control to ensure proper channel spacing in the system of Driessen et a, since Morkel et al teach that it is well known in a similar system to control the channel spacings with a closed loop controller in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See figure 4 of Tan (Reference X). Li et al (Reference W) teaches a transceiver (abstract, see figure 1). On the first page, he discusses channel spacing.
	
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE C PASCAL whose telephone number is (571)272-3032.  The examiner is presently working a part time schedule. On the days that the examiner is not in the office, voicemail and email will be checked and the examiner will make an attempt to respond within one business day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS A HOLLWEG can be reached at 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/LESLIE C PASCAL/Primary Examiner
Art Unit 2883